Citation Nr: 0018853	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from August 1965 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal a May 1997 decision of the Vocational 
Rehabilitation and Counseling (VR&C) Division of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in July 
1998.


REMAND

The Board will again remand this case pursuant to the 
representative's request to give the appellant one more 
chance to cooperate by appearing for an appointment with a 
VR&C rehabilitation counselor.  See "Appellant's Brief," 
pg. 2 (June 27, 2000).  The record reflects that the 
appellant was scheduled for an appointment on April 6, 2000, 
but he failed to show.  However, records in the file also 
show that he moved shortly before this appointment, and 
although a follow-up notice letter was sent to him advising 
him of the appointment to his new address, the letter was 
sent on March 30, 2000, which likely resulted in him getting 
the notice too late.  The Board acknowledges that the VR&C 
Division made exemplary efforts to contact the appellant 
through telephone and letter contact prior to the April 
appointment, but given the circumstances presented by the 
facts of this case and the representative's request that he 
be given another opportunity to cooperate, the Board finds 
that in the interests of fair process he should be given one 
more opportunity to cooperate.

Accordingly, this case is REMANDED to the RO for the 
following action:

The VR&C Division should schedule the 
appellant for comprehensive counseling 
and testing to determine whether he is 
eligible for vocational rehabilitation 
training under Chapter 31.  In connection 
with this action, the appellant should 
again be advised of the potentially 
adverse impact on his claim for failing 
to report for without good cause.  Upon 
completion of this development, the VR&C 
should readjudicate the claim with 
consideration of the evidence of record.  
In the event that the claim remains 
denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, and afforded an a reasonable amount 
of time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


